Citation Nr: 1827091	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  15-00 697A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

Entitlement to a higher initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD) with secondary alcohol abuse, for the period from January 31, 2013 to July 7, 2014.


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Attorney at Law


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from January 2007 to May 2010.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

A December 2013 rating decision granted service connection for PTSD with secondary alcohol abuse and assigned a 50 percent evaluation, effective January 31, 2013, the date of receipt of the Veteran's claim.  The Veteran submitted a notice of disagreement.  

In an August 2014 rating decision, the evaluation of PTSD was increased to 70 percent, effective March 12, 2014; and entitlement to a total rating based on unemployability (TDIU) was denied.  The Veteran submitted a notice of disagreement.  

In a January 2015 rating decision, the 70 percent evaluation was continued from January 31, 2013, and an evaluation of 100 percent was assigned from July 8, 2014.  A Statement of the Case issued at the same time continued the denial of a TDIU.

In an August 2016 rating decision, a TDIU was granted effective January 31, 2013.


FINDING OF FACT

On March 14, 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran (or his or her authorized representative) have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (West 2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
KRISTI L. GUNN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


